Citation Nr: 1231430	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35. 


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from June 1974 to June 1976.  He is in receipt of a nonservice-connected pension that has been determined to be permanent.  The appellant is the service member's daughter.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the appellant's claim of entitlement to DEA benefits under Chapter 35. 

In October 2010, the appellant and her parents testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Oakland, California.  A transcript of the hearing has been associated with the claims file.  The Board notes that the appellant submitted additional evidence at the time of her hearing before the Board, with a waiver of RO consideration of the same. 

Following the hearing before the Board, the claim was remanded to the RO for the purpose of obtaining additional information.  This occurred in August 2011.  The claim has since been returned to the Board for appellate review.  

Upon reviewing the development since August 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO was tasked to obtain the Veteran's claims folder and make a determination as to whether education benefits had been previously awarded.  It was further instructed to obtain any additional information that might affect the outcome of the appellant's claim.  All obtained have been included in the claims folder for review.  The results were then returned to the RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record.



FINDINGS OF FACT

The Veteran has been awarded a nonservice-connected pension and has been found to be permanently and totally disabled.  He is not, however, in receipt of VA compensation benefits for any service-connected disabilities, disorders, or diseases.  


CONCLUSION OF LAW

The eligibility criteria for entitlement to DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating action by the Seattle RO in March of 2004, a nonservice-connected pension was awarded to the Veteran, the appellant's father.  That rating action also concluded that the service member's nonservice-connected disabilities and disorder were such that permanency was found.  Subsequent to that action, the service member informed the appellant of the possibility of obtained education benefits based upon his disability.  Accordingly, the appellant has applied for DEA benefits under 38 U.S.C. Chapter 35.  

In the present case the outcome is determinative according to the laws and regulations involving who may received accrued benefits, and there is no contention or reasonable indication that further factual development would be of assistance. In these situations, where the law and not the case facts are dispositive, the notice and assistance obligations specified under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").  See also, Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In any event, the RO has provided a September 2009 statement of the case (SOC) to the appellant that included citation to the applicable law and regulations as to her claim, as well as the basis for the denial of benefits.  Hence, the appellant has been given general notice of how to substantiate her claim and the opportunity to respond with further evidence and argumentation.  This claim therefore may be adjudicated on its merits without further development of the record. 

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways including being the child of a veteran who has a permanent total service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 3.807, 21.302 (2011).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id. 

In this case, although the service member, the appellant's father, was honorably discharged, he does not currently have a permanent total service-connected disability (vice nonservice-connected pension).  Although the Board is sympathetic to the appellant's position, and the contentions she has advanced in support of her claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 DEA benefits are clear and specific.  The service member must have a service-connected disability, which he does not, that has been assigned a total rating and has been found to be permanent in nature.  The Board is bound by these criteria.  Accordingly, the Board finds that the appellant does not meet the criteria for eligibility for DEA benefits as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the evidence is dispositive, a claim for 

entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

Education benefits under the DEA program, 38 U.S.C. Chapter 35, are denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


